Citation Nr: 0333012	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran was scheduled for an August 2002 hearing before a 
Decision Review Officer at the RO, but prior to the date of 
the hearing, she withdrew her request for such a hearing.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the implementing 
regulations are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has not provided the veteran 
with the notice required under the VCAA.

With respect to VA duty to assist, the Board notes that 
although the RO afforded the veteran VA examinations of some 
of her service-connected disabilities in May 2001, the VA 
examiners failed to provide an opinion concerning the impact 
of the veteran's service-connected disabilities on her 
ability to work.  Consequently, the examination reports are 
not adequate for adjudication purposes. 

Finally, in November 2003, after the case was forwarded to 
the Board, the veteran's representative submitted a notice of 
disagreement with a December 2002 rating decision, which 
assigned an initial 10 percent rating for major depression, 
after granting service connection for this disability.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the RO to 
issue a statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238, 340-41 (1999).  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED is to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
her claims for a TDIU and a higher 
initial rating for major depression.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date 
of the RO's letter and that she should 
inform the RO if she desires to waive 
the one-year period for response.

2.  The RO should undertake appropriate 
steps to obtain copies of any pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO 
should obtain copies of all records 
pertaining to recent treatment, to 
include psychiatric treatment or 
evaluation of the veteran, at the 
Beckley VA Medical Center.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by 
the veteran, it should so inform the 
veteran and her representative and 
request them to provide a copy of the 
outstanding evidence.

4.  When all indicated record 
development has been completed, the RO 
should make arrangements for the 
veteran to be afforded VA examinations 
by physicians with appropriate 
expertise to determine the current 
degree of severity of all of her 
service-connected disabilities.  The 
claims folders must be made available 
to and reviewed by the physicians.  Any 
indicated studies should be performed.  
The examiners should identify all 
current manifestations of the service-
connected disabilities and any 
restrictions on the veteran's daily 
activities imposed by the service-
connected disabilities.  In addition, 
the examiners should provide their 
opinions concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work, to include 
whether they are sufficient by 
themselves to render the veteran 
unemployable.  The supporting rationale 
for the opinions must also be provided.

5.  Then, the RO should undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should adjudicate the 
claim for a higher initial rating for 
major depression.  Unless this claim is 
granted to the appellant's 
satisfaction, the RO should issue a 
statement of the case to the appellant 
and her representative and inform them 
of the requirements to perfect an 
appeal with respect to this matter.

7.  The RO should also readjudicate the 
veteran's claim for a TDIU.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement 
of the case to the veteran and her 
representative and afford them the 
requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.

The veteran need take no action until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



